Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to amendment
	1.	Claim 1 has been amended as requested in Paper submitted on June 06, 2022. Following the amendment, claims 1-3 are pending in the instant patent application.
Claims 1-3 are under examination. 
2.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
3.	Applicant’s arguments filed on June 06, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-3 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 10 of Paper mailed on December 03, 2020, section 7 of Paper mailed on May 14, 2021, section 5 of Paper mailed on November 15, 2021 and in section 5 of Paper mailed on March 04, 2022.  
At pp. 4-6 of the Response, Applicant explains the invention in detail. The Examiner does not dispute the inventive concept as presented by Applicant. At p. 6, Applicant argues that claim 1 has been amended to read “determining that a test person is affected with Alzheimer’s disease or has a high possibility of being affected with Alzheimer’s disease in the near future when” the amount of S38AA fragment in a sample of the subject is greater than normal, and asserts that this amendment overcomes the rejection of record. Applicant’s arguments have been given full consideration but found to be not persuasive for reasons fully explained earlier and, briefly, reasons below.
Present claims 1-3, as amended, encompass a natural phenomenon, namely, the relationship between naturally occurring polypeptide − S38AA fragment – and pathology of Alzheimer’s disease. This relationship exists independently of any human action and of Applicant’s discovery. Thus, because claims 1-3 recite natural law, the claims are not eligible under 35 U.S.C. 101 as being directed to a judicial exception. To overcome the rejection, Applicant is advised to review the Patent Examination Guidelines cited and explained in previous office actions of record. 
For reasons fully explained earlier and above, the rejection is maintained. 

Conclusion
5.	No claim is allowed.
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
July 19, 2022